550 F.2d 1060
95 L.R.R.M. (BNA) 2448, 81 Lab.Cas.  P 13,275
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GOULD, INC., Respondent.
No. 76-1140.
United States Court of Appeals,Sixth Circuit.
Feb. 24, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, Paul J. Spielberg, Ruth Peters, Susan Tepper Papadopaulas, N.L.R.B., Washington, D.C., for petitioner.
Yelverton Cowherd, Jr., Gordon E. Jackson, Kerby Bowling, Bowling & Jackson, Memphis, Tenn., for respondent.


1
Before CELEBREZZE and LIVELY, Circuit Judges, and SILER,* District Judge.

ORDER

2
The National Labor Relations Board petitions for enforcement of its order and the respondent has filed a cross petition for review.  The Board's Decision and Order is reported at 221 NLRB No. 127.


3
Upon consideration, the court concludes that the findings of the Administrative Law Judge adopted by the Board that the respondent violated Section 8(a)(1) of the National Labor Relations Act are supported by substantial evidence on the record as a whole.


4
Respondent charges that some of the complaints which were the basis of the charge in the present case related to activities which occurred prior to the hearing by an Administrative Law Judge on a previous complaint and should have been included in that complaint rather than the present one.  Respondent maintains that it should have been entitled to inspect the General Counsel's pretrial affidavits in order to determine whether any of the allegations which served as the basis of the instant complaint should have been included in the prior hearing.  The Board dealt with this issue at length in its Decision and the court concludes that the Board did not commit error in this respect.


5
The order of the Board is enforced.



*
 The Honorable Eugene E. Siler, Jr., Judge, United States District Court for the Eastern and Western Districts of Kentucky, sitting by designation